DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.

Previous claim rejections made under 35 U.S.C. 112 (b) as indicated in the Office action dated March 4, 2021 are withdrawn in view of further consideration. 
Previous claim rejection made under 35 U.S.C. 103 is maintained for reasons of record. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 7, 10-17, 26 and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Domb et al. (US 20180325861 A1) (“Domb” hereunder). 
Domb teaches cannabinoid formulations loaded in porous core particles; the formulation contains cannabinoids (THC and/or CBD), at least one surfactant, at least one lipid and a water soluble biocompatible amphiphilic solvent.  See paragraph [0082-0086]; claim 2. 
The reference teaches that polypore powders loaded with 5 wt % CDC base formulation at a 1:2 w/v ratio had a controlled release effect and released in 2 hours in water.  See [0231-0233].  The base composition contains ethyl lactate (solvent), Tween 80 and Span 20 (surfactant), tricaprin (lipid), phospholipid (lecithin) and Cremophor RH40 (PEG-hydrogenated castor oil).  See Example 1.  
The reference further teaches using polymeric coating to modify the release rate of the active ingredients.  See [0115-0116].  Such polymer affects the release rate and meets the “drug-release agents” limitation in claim 1 (b).  Since Domb teaches capsule composition comprising the loaded core particles, applying the release modifying coating to make a controlled-release composition which releases the drug over a period of at least 6 hours would have been well within the skill in the art.  
Although Domb does not specifically disclose the release of the drug over at least 6 hours, the reference teaches that release rate can be controlled by using the release modifier.  See instant claim 1. 
Regarding claim 3, the “lipid” in Domb includes wax, fatty acids, hydrogenated vegetable oils, fatty alcohols or their respective esters or amides that are solids at room temperatures, natural oils (olive, sesame, etc), medium chain fats, fatty acid esters including mono-, di- and triglycerides and fatty acid esters with long and short chain alcohols that are solids at room temperature, phospholipids such as lecithin, etc.  See [0090-0098].  Since Domb suggests using mono-glycerides of fatty acid esters with long and short chains that are solid at room temperature or waxy materials as the lipid component, the “gel-forming agents” limitation of present claim 3 is viewed met.  
Regarding claims 4 and 5, glyceryl monoleate and monostearate as the required lipid component are viewed obvious in view of the disclosure of using mono-glycerides of fatty acid esters with long and short chains.  See instant claims 4, 5 and 10. 
Also disclosed porous particle is silicate beads (Neusilin US2). See instant claim 6 and 7.
Claim 11 recites, “the one or more pores are configured such that the one or more drug-releasing agents is located in the one or more pores closer to the surface of the core than the one or more cannabinoids and the one or more surfactants.”  Based on applicant’s own specification, there is no particular method step employed to make such configuration or structural adaptation made to the core to meet this limitation.  Thus it is viewed that Polypores or Neusilin particles loaded with a CDC formulation comprising lipid components (drug-releasing agents), surfactants and cannabinoids as disclosed by the reference would have such configuration as defined in the claim.  
Regarding claims 12 and 13, polysorbates (Tween), lecithin, etc are disclosed.  See [0088].
Regarding claims 14, 15, 26 and 28, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In Domb, Example 1 teaches a base formulation comprising surfactants (polysorbate14.1 wt% and sorbitan monoleate 14.1 % ), lipid components (tricaprin 14.1 %, lechitin 8.3 wt %, ethoxylated hydroxyl castor oil 40-14.1 %) and a solvent (ethyl lactate) 35.4 %.  As discussed above, a 5 % CBD formulation was loaded on polypore powders at a 1:2 ratio.  In this case, manipulating the amount of the surfactants and drug–releasing agents, which may be the rate modifying polymers on the capsule or the lipid components inside the core, to optimize a targeted release rate/duration would have been well within the skill in the art.
Regarding claim 28, the reference teaches making a clear solution which dissolves THC and CBD and forms nanoparticles with sufficiently low particle size when released in water for increased bioavailability. Given such parameters of appearance and particle size of the formulation, optimizing the concentrations and ratios of solvents, lipids, and surfactants by routine experimentations would have been well within the skill in the art.  

Response to Arguments 
Applicant's arguments filed on July 2, 2021 have been fully considered but they are not persuasive. 
Referring to the present specification, applicant argues that the term “core” “is therefore a carrier that the cannabinoid(s) and other excipients are loaded onto and from which are released.  It is distinct from the cannabinoid(s) and other excipients.”
However, applicant’s argument that the prior art core is different from the core of the present invention is not convincing.  Applicant discloses that the core materials suitable for the present invention include “any other bead made of any compatible materials known in the art as suitable for oral administration”.  See published application, [0046].  Prior art discloses Neusilin US2 (Fuji Chemical), which is one of the core materials used in the present invention. See Domb, [0231-0232]; present published specification, [0048-0049]; Table 1; Figures. The particles comprising the same core material, one or more cannabinoid, one or more drug-releasing agent, and one or more surfactants as described in Domb are not viewed distinct from the present invention as explained in the rejection.  
Referring to paragraph [0082] of Domb, applicant argues that the prior art invention is limited to precipitated mixture particles having particle size of less than 500 nm.  However, such structure is not excluded from the scope of the present invention.  Nonetheless, the prior art invention indicate that the cannabinoid formulation is absorbed into the core materials rather than precipitated.  See [0232-0233].  


Conclusion
No claims are allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617